DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakoby et al. (US 2014/0061677 A1, cited by Applicant), in view of Arno (US 2009/0039266 A1).
With respect to claims 1 and 15, Jakoby discloses: a chemical sensor and associated method of operation (opto-electronic sensor (par. [0021]) comprising: a substrate including a first cavity (408, Fig. 4) and a second cavity separate from the first cavity (414, Fig. 4); an emitter in the first cavity (402, Fig. 4), the emitter configured to emit infrared light (IR source is configured to produce IR light, 402, par. [0042]); a detector in the second cavity (404, par. [0044); and a waveguide configured to carry the infrared light from the emitter to the detector (silicon waveguide, 406); wherein the waveguide comprises a sensing portion configured such that a property of the infrared light carried through the sensing portion changes in response to a chemical entity in contact with the sensing portion (sample is placed at location 112, Fig. 4, and interacted light is attenuated, par. [0021]); and wherein the detector is configured to detect the change in the property (detector receives attenuated MIR radiation, par. [0021]).
While Jakoby does not directly specify that the cavities are sealed, Arno discloses a similarly constructed device wherein a source (20) produces IR radiation, the radiation traverses an optical path for testing a sample (10), and a detector receives the radiation for processing information regarding the sample (40). Arno discloses providing a sealed cavity for each of the detector and sensor (par. [0040]). It would have been obvious to one having ordinary skill in the art at the effective filing date to incorporate means for sealing the cavities as disclosed by Jakoby, in order to protect the source and detector from extraneous light and other environmental contamination, as well as protect the sensor from interfering light which could cause inaccurate detection data. Further, a sealed container could also provide proper operating environmental parameters for infrared sources.
With respect to claim 3, Jakoby discloses an exposed portion to allow the chemical to come into contact with the sensor portion (surface of waveguide, par. [0025]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakoby and Arno, in further view of Gudeman (US 2017/0237228 A1).
With respect to claim 2, the combination as applied to claim 1 does not specify that the sealed cavities are vacuum-sealed. Gudeman, from the same field of endeavor discloses that infrared detectors and emitter may require a vacuum environment which may be hermetically sealed (par. [0006]). Thus, it would have been obvious to one having ordinary skill in the art to provide a vacuum-sealed environment as necessary for certain infrared detectors and emitters, as recited by Gudeman.
Allowable Subject Matter
Claims 4-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the cited prior art does not disclose an exposed portion in addition to a cladding to cover a remaining portion of the waveguide.
With respect to claim 5-6, the cited prior art does not specify the claimed grating couplers in addition to the emitter and detector positioned in sealed cavities, as claimed.
With respect to claim 7, the cited prior art does not disclose suspending the emitter and/or detector, as claimed.
With respect to claims 8-10 and 16-18, the cited prior art does not appear to disclose the claimed first and second wafer bonded to form the cavities, as claimed in addition to the other claimed elements.
With respect to claims 11, 12, 19 and 20, the cited prior art does not appear to disclose the claimed wafer and encapsulation layer over the wafer to form the first and second sealed cavities.
With respect to claims 13 and 14, the cited prior art does not appear to disclose or reasonably suggest he claimed further detector and further waveguide, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	8 July 2022